Dear Mr. Dufreche:
This office is in receipt of your recent correspondence regarding the correct assessment of immovable property when a deceased person's heirs have conveyed property to a purchaser.  Your question is prompted in this circumstance when only the Affidavit of Death and Heirship is found in the conveyance records and no judgment of possession has been filed.
This office has addressed this issue on more than one occasion. Our conclusion remains the same; the assessment should be made in the name of the purchaser of record.
In opinion dated March 25, 1960, this office concluded:
  "Of course, assessments of property should be made according to the records of the Clerk of Court or Conveyance Records, and therefore when the owner of the property is known to have died, the assessment should be in the name of the estate of the deceased owner.  However, under the facts presented by you, where children or forced heirs sell the property, we do not believe that it is incumbent upon you to require succession proceedings in order to make assessments, but in the absence of fraud or where you have reason to believe that these heirs are the actual heirs, it is our opinion that the assessment should be made in the name of the purchaser, or the last record owner as reflected by the Conveyance Books."
In Attorney General Opinion 92-67 this office determined that "the assessor must assess taxes to the record owner without inquiry into any defects which may exist in his title, including the lack of a succession proceeding and/or judgment of possession."
Note also the case of Palmer vs. Board of Assessors, 8 So.2d 487 (La. 1890) holding that assessors are not bound to look beyond recorded titles to property.  We enclose Attorney General Opinions 00-185, 97-91, 96-428, 95-150, 92-67, and 91-262 all of which address similar questions to the instant matter.
We hope the foregoing is helpful to you.  Should you have other questions in which we may provide assistance, please contact this office.
Very truly yours,
                              CHARLES C. FOTI, JR. ATTORNEY GENERAL
                              BY: ____________________________ KERRY L. KILPATRICK ASSISTANT ATTORNEY GENERAL
KLK:ams
OPINION NUMBER 00-185
June 8, 2000
4    ASSESSORS La.R.S. 47:2301, et seq
Assessors must assess property to all of the record owners of the property and all mailings regarding the assessment should be sent to all owners of record.  Property which is owned in indivision may qualify for use value provided it meets all of the requirements outlined in the statutes.
Mr. Jimmy Stephens, CLA Assessor, Desoto Parish P.O. Box 511 Mansfield, LA 71052